Dismissed and Memorandum Opinion filed July 24, 2008







Dismissed
and Memorandum Opinion filed July 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00365-CV
____________
 
CHRISTOPHER JOSEPH MCCLOSKEY, Appellant
 
V.
 
ANNE MIRIAM MCCLOSKEY,
Appellee
 

 
On Appeal from the 387th District
Court
Fort Bend County,
Texas
Trial Court Cause No.
07-CV-160708
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed January 18, 2008.  Appellant  filed a timely
motion for new trial and motion for reconsideration.  The notice of appeal was
due April 17, 2008.  See Tex. R.
App. P. 26.1.  Appellant, however, filed his notice of appeal[1]
on April 21, 2008, a date within 15 days of the due date for the notice of
appeal.  See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). 
Appellant did not file a motion to extend time to file the notice of appeal. 
On June 12, 2008, we ordered appellant to file a proper motion to extend time
to file the notice of appeal on or before June 23, 2008.  See Tex. R. App. P. 26.3;10.5(b).
On June
23, 2008, appellant filed a motion to extend time to file the notice of appeal;
however, this motion contains no reasonable explanation[2]
to support the late filing.  Because appellant has not presented a reasonable
explanation for his untimely filing of the notice of appeal, we dismiss the
appeal for want of jurisdiction.  See Tex.
R. App. P. 42.3.
 
PER
CURIAM
 
Memorandum Opinion filed July 24, 2008.
Panel consists of Justices Yates, Anderson, and Brown.
 
 




[1]  Appellant=s
notice of appeal is entitled ANOTICE OF
APPEAL/RESTRICTED APPEAL.@  Although the title includes the term, Arestricted appeal,@
appellant is not entitled to bring a restricted appeal.  A restricted appeal is
available only under the following circumstances, which must be stated and
verified in the notice of appeal: (1) the party was affected by the trial court=s judgment but did not participate, either in person
or through counsel in the hearing that resulted in the judgment; and (2) the
party did not timely file either a postjudgment motion or notice of appeal.  Tex. R. App. P. 25.1(d)(7).  Appellant
timely filed a postjudgment motion and thus, is not entitled to file a
restricted appeal.  


[2]  A reasonable explanation is Aany plausible statement of circumstances indicating
that failure to file within the [required] period was not deliberate or
intentional, but was the result of inadvertence, mistake or mischance.@  Weik v. Second Baptist Church of Houston, 988
S.W.2d 437, 439 (Tex. App.BHouston [1st
Dist.] 1999, pet. denied).